UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 3, 2017 Bryn Mawr Bank Corporation (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 801 Lancaster Avenue, Bryn Mawr, PA19010 Registrant's telephone number, including area code: 610-525-1700 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): _ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ڤ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ڤ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ڤ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. Bryn Mawr Bank Corporation has posted to its website a slide presentation which is attached hereto as Exhibit 99.1 and incorporated into this Item 7.01 by reference. The information contained in such Exhibit shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor will such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as may be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) 99.1 – Slide Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BRYN MAWR BANK CORPORATION By: /s/ Michael W. Harrington Michael W. Harrington, Chief Financial Officer Date:February 3, 2017 EXHIBIT INDEX Exhibit 99.1 – Slide Presentation
